TRITON EMISSION SOLUTIONS INC.




2014 STOCK OPTION PLAN




Established September 8, 2014




ARTICLE 1.

THE PLAN

1.1

Title




This plan is entitled the "2014 Stock Option Plan" (the "Plan") of Triton
Emission Solutions Inc., a Delaware corporation (the "Company").




1.2

Purpose




The purpose of the Plan is to enhance the long-term stockholder value of the
Company by offering opportunities to directors, officers, employees and eligible
consultants of the Company and any Related Company, as defined below, to acquire
and maintain stock ownership in the Company in order to give these persons the
opportunity to participate in the Company's growth and success, and to encourage
them to remain in the service of the Company or a Related Company.

 


ARTICLE 2.

DEFINITIONS




2.1

Definitions




The following terms will have the following meanings in the Plan:




"Award" means any Option granted under this Plan.




"Board" means the Board of Directors of the Company.




"Cause," unless otherwise defined in the instrument evidencing the award or in
an employment or services agreement between the Company or a Related Company and
a Participant, means a material breach of the employment or services agreement,
dishonesty, fraud, misconduct, unauthorized use or disclosure of confidential
information or trade secrets, or conviction or confession of a crime punishable
by law (except minor violations), in each case as determined by the Plan
Administrator, and its determination shall be conclusive and binding.




"Code" means the Internal Revenue Code of 1986, as amended from time to time.




"Common Stock" means the shares of common stock, par value $0.001 per share, of
the Company.




“Consultant” means any consultant, agent, advisor or independent contractor who
provides services to the Company or a Related Company, but does not include an
officer or director of the Company.

 

"Consultant Participant" has the meaning set forth in Article 5.1.




"Corporate Transaction," unless otherwise defined in the instrument evidencing
the Award or in a written employment or services agreement between the Company
or a Related Company and a Participant, means consummation of either:




(a)

a merger or consolidation of the Company with or into any other corporation,
entity or person or





1







--------------------------------------------------------------------------------




(b)

a sale, lease, exchange or other transfer in one transaction or a series of
related transactions of all or substantially all the Company's outstanding
securities or all or substantially all the Company's assets; provided, however,
that a Corporate Transaction shall not include a Related Party Transaction.




"Disability," unless otherwise defined by the Plan Administrator, means a mental
or physical impairment of the Participant that is expected to result in death or
that has lasted or is expected to last for a continuous period of twelve
(12) months or more and that causes the Participant to be unable, in the opinion
of the Company, to perform his or her duties for the Company or a Related
Company and to be engaged in any substantial gainful activity.




"Employment Termination Date" means, with respect to a Participant, the first
day upon which the Participant no longer has an employment or service
relationship with the Company or any Related Company.  




"Exchange Act" means the Securities Exchange Act of 1934, as amended.




"Fair Market Value" means the per share value of the Common Stock determined as
follows:




(a)

if the Common Stock is listed on a national exchange registered under Section 6
of the Exchange Act, the lesser of (i) the closing price per share on the date
immediately preceding the date of the granting of the options; or (ii) the
average closing price per share during the ten (10) trading days immediately
preceding such date on the principal exchange on which it is traded;




(b)

if the Common Stock is not then listed on a national exchange registered under
Section 6 of the Exchange Act, but is quoted or trades on the OTC Bulletin Board
service or the OTC Link alternate trading system on the OTCQB market tier or
higher, the lesser of (i) the closing price per share on the date immediately
preceding the date of the granting of the options; or (ii) the average of the
closing bid and ask prices per share for the Common Stock as quoted on the OTC
Bulletin Board or the OTC Link, as the case may be, during the ten (10) trading
days immediately preceding such date; or




(c)

in any other case, the fair market value of the Common Stock as determined by
the Plan Administrator acting in good faith.  




"Grant Date" means the date on which the Plan Administrator completes the
corporate action relating to the grant of an Award or such later date specified
by the Plan Administrator, and on which all conditions precedent to the grant
have been satisfied, provided that conditions to the exercisability or vesting
of Awards shall not defer the Grant Date.




"Incentive Stock Option" means an Option granted with the intention, as
reflected in the instrument evidencing the Option, that it qualify as an
"incentive stock option" as that term is defined in Section 422 of the Code.




"Non-Qualified Stock Option" means an Option other than an Incentive Stock
Option.




"Option" means the right to purchase Common Stock granted under Article 7.




"Option Expiration Date" has the meaning set forth in Article 7.6.




"Option Term" has the meaning set forth in Article 7.3.




"Participant" means the person to whom an Award is granted and who meets the
eligibility requirements imposed by Article 5, including Consultant
Participants.





2







--------------------------------------------------------------------------------




"Plan Administrator" has the meaning set forth in Article 3.1.




"Related Company" means any entity that, directly or indirectly, controls or is
controlled by, the Company.




"Related Party Transaction" means: (a) a merger or consolidation of the Company
in which the holders of shares of Common Stock immediately prior to the merger
hold at least a majority of the shares of Common Stock in the Successor
Corporation immediately after the merger; (b) a sale, lease, exchange or other
transaction in one transaction or a series of related transactions of all or
substantially all the Company's assets to a wholly-owned subsidiary corporation;
(c) a mere reincorporation of the Company; or (d) a transaction undertaken for
the sole purpose of creating a holding company that will be owned in
substantially the same proportion by the persons who held the Company's
securities immediately before such transaction.




"Securities Act" means the Securities Act of 1933, as amended.




"Successor Corporation" has the meaning set forth in Article 11.3(a).




"Vesting Commencement Date" means the Grant Date or such other date selected by
the Plan Administrator as the date from which the Option begins to vest for
purposes of Article 7.4.







ARTICLE 3.

ADMINISTRATION




3.1

Plan Administrator




The Plan shall be administered by the Board or a committee appointed by, and
consisting of two or more members of, the Board (the "Plan Administrator"). If
and so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, any committee appointed by the Board as Plan Administrator
shall consist solely of two or more “Non-Employee Directors” as that term is
defined in Rule 16b-3 of the Exchange Act.  Committee members shall serve on
such committee for such term, and may be removed, as determined by the Board in
its sole discretion.  At any time when no committee has been appointed to
administer the Plan, then the entire Board shall act as the Plan Administrator.




3.2

Administration and Interpretation by Plan Administrator




Except for the terms and conditions explicitly set forth in the Plan, the Plan
Administrator shall have exclusive authority, in its discretion, to determine
all matters relating to Awards under the Plan, including the selection of
individuals to be granted Awards, the type of Awards, the number of shares of
Common Stock subject to an Award, all terms, conditions, restrictions and
limitations, if any, of an Award and the terms of any instrument that evidences
the Award. The Plan Administrator shall also have exclusive authority to
interpret the Plan and the terms of any instrument evidencing the Award and may
from time to time adopt and change rules and regulations of general application
for the Plan's administration. The Plan Administrator's interpretation of the
Plan and its rules and regulations, and all actions taken and determinations
made by the Plan Administrator pursuant to the Plan, shall be conclusive and
binding on all parties involved or affected. The Plan Administrator may delegate
administrative duties to such of the Company's officers as it so determines.














3







--------------------------------------------------------------------------------




ARTICLE 4.

STOCK SUBJECT TO THE PLAN




4.1

Authorized Number of Shares




Subject to adjustment from time to time as provided in this Article 4.1 and in
Article 11.1, the maximum aggregate number of shares of Common Stock available
for issuance under the Plan shall be Thirteen Million Two Hundred Thousand
(13,200,000) shares.  At any time after January 1, 2015, and from time to time
thereafter, the Board may, by resolution, increase the maximum aggregate number
of shares of Common Stock that may be optioned and sold under the Plan, provided
that the maximum aggregate number of shares of Common Stock that may be optioned
and sold under the Plan shall at no time be greater than 15% of the total number
of shares of Common Stock outstanding, less any options still outstanding under
any previous stock option plans.




4.2

Reuse of Shares




Any shares of Common Stock that have been made subject to an Award that cease to
be subject to the Award (other than by reason of exercise or settlement of the
Award to the extent it is exercised for or settled in shares of Common Stock)
shall again be available for issuance in connection with future grants of Awards
under the Plan. In the event shares of Common Stock issued under the Plan are
reacquired by the Company pursuant to any forfeiture provision or right of
repurchase, such shares shall again be available for the purposes of the Plan;
provided, however, that the maximum number of shares that may be issued upon the
exercise of Awards shall equal the share number provided for in Article 4.1,
subject to adjustment from time to time as provided in Articles 11.1 through
11.6.







ARTICLE 5.

ELIGIBILITY




5.1

Plan Eligibility




An Award may be granted to any officer, director or employee of the Company or a
Related Company that the Plan Administrator selects from time to time. An Award
may also be granted to any consultant, agent, advisor or independent contractor
who provides services to the Company or any Related Company (a “Consultant
Participant”), so long as such Consultant Participant: (a) is a natural person;
(b) renders bona fide services that are not in connection with the offer and
sale of the Company's securities in a capital-raising transaction; and (c) does
not directly or indirectly promote or maintain a market for the Company's
securities.  







ARTICLE 6.

AWARDS  - GENERAL




6.1

Form and Grant of Awards




The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted under the Plan. Awards may
be granted singly or in combination.

















4







--------------------------------------------------------------------------------




6.2

Settlement of Awards




The Company may settle Awards through the delivery of shares of Common Stock,
the granting of replacement Awards or any combination thereof as the Plan
Administrator shall determine. Any Award settlement, including payment
deferrals, may be subject to such conditions, restrictions and contingencies as
the Plan Administrator shall determine. The Plan Administrator may permit or
require the deferral of any Award payment, subject to such rules and procedures
as it may establish, which may include provisions for the payment or crediting
of interest, or dividend equivalents, including converting such credits into
deferred stock equivalents.







ARTICLE 7.

AWARDS OF OPTIONS




7.1

Grant of Options




The Plan Administrator shall have the authority, in its sole discretion, to
grant Options to Participants as Incentive Stock Options or as Non-Qualified
Stock Options, which shall be appropriately designated.




7.2

Option Exercise Price




The exercise price for shares purchased under an Option shall be as determined
by the Plan Administrator, provided that:




(a)

the exercise price for Incentive Stock Options shall not be less than the
minimum exercise price required by Article 8.3, and




(b)

the exercise price for Non-Qualified Stock Options shall not be less than 75% of
the Fair Market Value of the Common Stock on the Grant Date.




7.3

Term of Options




Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option (the "Option
Term") shall be as established for that Option by the Plan Administrator or, if
not so established, shall be ten (10) years from the Grant Date.




7.4

Exercise of Options




The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Plan Administrator at any time.




The Plan Administrator, in its sole discretion, may adjust the vesting schedule
of an Option held by a Participant who works less than "full-time" as that term
is defined by the Plan Administrator or who takes a Company-approved leave of
absence.




To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to the Company of a
written stock option exercise agreement or notice, in a form and in accordance
with procedures established by the Plan Administrator, setting forth the number
of shares with respect to which the Option is being exercised, the restrictions
imposed on the shares purchased under such exercise agreement, if any, and such
representations and agreements as may be required by the Plan Administrator,
accompanied by payment in full as described in Article 7.5. An Option may be
exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Plan
Administrator.





5







--------------------------------------------------------------------------------




7.5

Payment of Exercise Price




The exercise price for shares purchased under an Option shall be paid in full to
the Company by the delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be
delivered in the form of a check or bank draft or other method of payment or
some combination thereof as may be acceptable to the Plan Administrator for that
purchase.




7.6

Post-Termination Exercises




The Plan Administrator shall establish and set forth, in each instrument that
evidences an Option, whether the Option shall continue to be exercisable, and
the terms and conditions of such exercise, if the Participant ceases to be
employed by, or to provide services to, the Company or a Related Company, which
provisions may be waived or modified by the Plan Administrator at any time.  If
not so established in the instrument evidencing the Option, the Option shall be
exercisable according to the following terms and conditions, which may be waived
or modified by the Plan Administrator at any time:




(a)

Except as otherwise set forth in this Article 7.6, any portion of an Option that
is not vested and exercisable on the Employment Termination Date shall expire on
such date.




(b)

Any portion of an Option that is vested and exercisable on the Employment
Termination Date shall expire on the earliest to occur of:




(i)

if the Participant's Employment Termination Date occurs by reason of retirement,
resignation or for any other reasons other than for Cause, Disability or death,
the day which is thirty (30) days after such Employment Termination Date;




(ii)

if the Participant's Employment Termination Date occurs by reason of Disability
or death, the day which is six (6) months after such Employment Termination
Date; and




(iii)

the last day of the Option Term (subsections (i) through (iii) being,
collectively, the "Option Expiration Date").




Notwithstanding the foregoing, if the Participant dies after his or her
Employment Termination Date, but while an Option is otherwise exercisable, the
portion of the Option that is vested and exercisable on such Employment
Termination Date shall expire upon the earlier to occur of: (A) the Option
Expiration Date, and (B) the day which is six (6) months after the date of
death, unless the Plan Administrator determines otherwise.




Also notwithstanding the foregoing, in case of termination of the Participant's
employment or service relationship for Cause, all Options granted to that
Participant shall automatically expire upon first notification to the
Participant of such termination, unless the Plan Administrator determines
otherwise. If a Participant's employment or service relationship with the
Company is suspended pending an investigation of whether the Participant shall
be terminated for Cause, all the Participant's rights under any Option shall
likewise be suspended during the period of investigation. If any facts that
would constitute termination for Cause are discovered after the Participant's
relationship with the Company or a Related Company has ended, any Option then
held by the Participant may be immediately terminated by the Plan Administrator,
in its sole discretion.

















6







--------------------------------------------------------------------------------




(c)

Unless the Plan Administrator determines otherwise, upon a termination of the
Participant’s status as an employee, officer, director or Consultant of the
Company or any Related Company (the “Original Position”), other than a
termination for Cause, death or Disability, the Participant shall  not be deemed
to have ceased to be employed by or to have ceased providing services to the
Company or any Related Company, provided that the Participant acts as an
employee, officer, director or Consultant of the Company or a Related Company
eligible to receive an Award under the provisions of Article 5, in another
capacity, immediately upon the termination of the Original Position.




(d)

The effect of a Company-approved leave of absence on the application of this
Article 7 shall be determined by the Plan Administrator, in its sole discretion.




(e)

If a Participant's employment or service relationship with the Company or a
Related Company terminates by reason of Disability or death, the Option shall
become fully vested and exercisable for all the shares subject to the Option.
Such Option shall remain exercisable for the time period set forth in this
Article 7.6.







ARTICLE 8.

INCENTIVE STOCK OPTION LIMITATIONS




Notwithstanding any other provisions of the Plan, and to the extent required by
Section 422 of the Code, Incentive Stock Options shall be subject to the
following additional terms and conditions:




8.1

Dollar Limitation




To the extent that the aggregate Fair Market Value (determined as of the Grant
Date) of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under the Plan and all other stock option plans of the Company) exceeds
$100,000, such excess shall be treated as Non-Qualified Stock Options. In the
event the Participant holds two or more such Options that become exercisable by
the Participant for the first time in the same calendar year, such limitation
shall be applied on the basis of the order in which such Options were granted.




8.2

Eligible Employees




Incentive Stock Options may only be granted to Participants that are individuals
employed by the Company or a parent or subsidiary corporation of the Company and
may be granted only in connection with such individual Participant’s employment
with the Company or a parent or subsidiary corporation of the Company.




8.3

Exercise Price




The exercise price of an Incentive Stock Option shall not be less than 100% of
the Fair Market Value of the Common Stock on the Grant Date, and in the case of
an Incentive Stock Option granted to a Participant who owns more than 10% of the
total combined voting power of all classes of the stock of the Company or of its
parent or subsidiary corporations (a "Ten Percent Stockholder"), shall not be
less than 110% of the Fair Market Value of the Common Stock on the Grant Date.
The determination of whether a Participant is a Ten Percent Stockholder shall be
made in accordance with Section 422 of the Code.











7







--------------------------------------------------------------------------------




8.4

Notification of Sale of Common Stock




The Participant shall be required to promptly notify the Company of a sale of
Common Stock acquired by such Participant upon the exercise of Incentive Stock
Options if such sale occurs within either:




(a)

two (2) years of the Grant Date of the particular Incentive Stock Options; or




(b)

one (1) year of after the date the Incentive Stock Option was exercised.




8.5

Meaning of “Parent Corporation” and “Subsidiary Corporation”




For the purposes of this Article 8, "parent corporation," "subsidiary
corporation" and "disability" shall have the meanings attributed to those terms
for purposes of Section 422 of the Code.







ARTICLE 9.

WITHHOLDING




9.1

General




The Company may require the Participant to pay to the Company the amount of any
taxes that the Company is required by applicable federal, state, local or
foreign law to withhold with respect to the grant, vesting or exercise of any
Award. The Company shall not be required to issue any shares of Common Stock
under the Plan until any such withholding obligations are satisfied.




9.2

Payment of Withholding Obligations in Cash or Shares




The Plan Administrator may permit or require a Participant to satisfy all or
part of his or her withholding obligations under Article 9.1 by: (a) paying cash
to the Company, (b) having the Company withhold from any cash amounts otherwise
due or to become due from the Company to the Participant, (c) having the Company
withhold a portion of any shares of Common Stock that would otherwise be issued
to the Participant having a value equal to the withholding obligations (up to
the employer's minimum required tax withholding rate), or (d) surrendering any
shares of Common Stock that the Participant previously acquired having a value
equal to the withholding obligations (up to the employer's minimum required tax
withholding rate to the extent the Participant has held the surrendered shares
for less than six months).







ARTICLE 10.

TRANSFERABILITY




10.1

Transfer Restrictions




Neither an Award nor any interest therein may be assigned, pledged or
transferred by the Participant or made subject to attachment or similar
proceedings other than by will or by the applicable laws of descent and
distribution, and, during the Participant's lifetime, such Awards may be
exercised only by the Participant. Notwithstanding the foregoing, and to the
extent permitted by Section 422 of the Code with respect to Incentive Stock
Options, the Plan Administrator, in its sole discretion, may permit a
Participant to assign or transfer an Award or may permit a Participant to
designate a beneficiary who may exercise the Award or receive payment under the
Award after the Participant's death; provided, however, that any Award so
assigned or transferred shall be subject to all the terms and conditions of the
Plan and those contained in the instrument evidencing the Award.








8







--------------------------------------------------------------------------------




ARTICLE 11.

ADJUSTMENTS




11.1

Adjustment of Shares




In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company's corporate or capital structure, including,
without limitation, a Related Party Transaction, results in: (a) the outstanding
shares of Common Stock, or any securities exchanged therefor or received in
their place, being exchanged for a different number or kind of securities of the
Company or of any other corporation, or (b) new, different or additional
securities of the Company or of any other corporation being received by the
holders of shares of Common Stock of the Company, then the Plan Administrator
shall make proportional adjustments in: (i) the maximum number and kind of
securities subject to the Plan and issuable upon the exercise of Awards as set
forth in Article 4, and (ii) the number and kind of securities that are subject
to any outstanding Award and the per share price of such securities, without any
change in the aggregate price to be paid therefor. The determination by the Plan
Administrator as to the terms of any of the foregoing adjustments shall be
conclusive and binding. Notwithstanding the foregoing, a dissolution or
liquidation of the Company or a Corporate Transaction shall not be governed by
this Article 11.1 but shall be governed by Articles 11.2 and 11.3, respectively.




11.2

Dissolution or Liquidation




To the extent not previously exercised or settled, and unless otherwise
determined by the Plan Administrator in its sole discretion, Awards shall
terminate immediately prior to the dissolution or liquidation of the Company. To
the extent a forfeiture provision or repurchase right applicable to an Award has
not been waived by the Plan Administrator, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.




11.3

Corporate Transaction




(a)

In the event of a Corporate Transaction, except as otherwise provided in the
instrument evidencing an Award (or in a written employment or services agreement
between a Participant and the Company or Related Company) and except as provided
in subsection (b) below, each outstanding Award shall be assumed or an
equivalent option or right substituted by the surviving corporation, the
successor corporation or its parent corporation, as applicable (the "Successor
Corporation").




(b)

If, in connection with a Corporate Transaction, the Successor Corporation
refuses to assume or substitute for an Award, then each such outstanding Award
shall become fully vested and exercisable with respect to 100% of the unvested
portion of the Award. In such case, the Plan Administrator shall notify the
Participant in writing or electronically that the unvested portion of the Award
specified above shall be fully vested and exercisable for a specified time
period. At the expiration of such specified time period, the Award shall
terminate, provided that the Corporate Transaction has occurred.




















9







--------------------------------------------------------------------------------




(c)

For the purposes of this Article 11.3, the Award shall be considered assumed or
substituted for if following the Corporate Transaction, the option or right
confers the right to purchase or receive, for each share of Common Stock subject
to the Award immediately prior to the Corporate Transaction, the consideration
(whether stock, cash, or other securities or property) that the Participant
would have been entitled to receive had the Participant exercised such Award
immediately prior to the Corporate Transaction becoming effective (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration that the Participant would have received is not solely
common stock of the Successor Corporation, the Plan Administrator may, with the
consent of the Successor Corporation, provide for the consideration to be
received upon the exercise of the Award, for each share of Common Stock subject
thereto, to be solely common stock of the Successor Corporation substantially
equal in fair market value to the per share consideration received by holders of
Common Stock in the Corporate Transaction as determined by the Plan
Administrator in its sole discretion.




(d)

All Awards shall terminate and cease to remain outstanding immediately following
the Corporate Transaction, except to the extent assumed by the Successor
Corporation.




11.4

Further Adjustment of Awards




Subject to Articles 11.2 and 11.3, the Plan Administrator shall have the
discretion, exercisable at any time, including but not limited to, before a
sale, merger, consolidation, reorganization, liquidation or change of control of
the Company, as defined by the Plan Administrator, to take such further action
as it determines to be necessary or advisable, and fair and equitable to the
Participants, with respect to Awards. Such authorized action may include (but
shall not be limited to) establishing, amending or waiving the type, terms,
conditions or duration of, or restrictions on, Awards so as to provide for
earlier, later, extended or additional time for exercise, lifting restrictions
and other modifications, and the Plan Administrator may take such actions with
respect to all Participants, to certain categories of Participants or only to
individual Participants, provided however, that the Plan Administrator may not,
without the express consent of the Participant holding the Award; (i) provide
for the earlier expiration of the Award; (ii) increase the exercise price for an
Award; or (iii) decrease the number of shares of Common Stock subject to an
Award. The Plan Administrator may take such action before or after granting
Awards to which the action relates and before or after any public announcement
with respect to any sale, merger, consolidation, reorganization, liquidation,
change of control or similar transaction that is the reason for such action.




11.5

Limitations




The grant of Awards shall in no way affect the Company's right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.




11.6

Fractional Shares




In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.

















10







--------------------------------------------------------------------------------




ARTICLE 12.

AMENDMENT AND TERMINATION




12.1

Amendment or Termination of Plan




The Board may suspend, amend or terminate the Plan or any portion of the Plan at
any time and in such respects as it shall deem advisable; provided, however,
that, solely, to the extent required for compliance with Section 422 of the Code
with respect to any outstanding Incentive Stock Option or any applicable law or
regulation, stockholder approval shall be required for any amendment that would:
(a) increase the total number of shares available for issuance under the Plan,
(b) modify the class of employees eligible to receive Awards, or (c) otherwise
require stockholder approval under any applicable law or regulation. Any
amendment made to the Plan that would constitute a "modification" to Incentive
Stock Options outstanding on the date of such amendment shall not, without the
consent of the Participant, be applicable to such outstanding Incentive Stock
Options but shall have prospective effect only.




12.2

Term of Plan




Unless sooner terminated as provided herein, the Plan shall terminate ten (10)
years after the earlier of the Plan's adoption by the Board and approval by the
stockholders.




12.3

Consent of Participant




The suspension, amendment or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant's consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a "modification" that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to
Article 11 shall not be subject to these restrictions.







ARTICLE 13.

GENERAL




13.1

Evidence of Awards




Awards granted under the Plan shall be evidenced by a written instrument that
shall contain such terms, conditions, limitations and restrictions as the Plan
Administrator shall deem advisable and that are not inconsistent with the Plan.




13.2

No Individual Rights




Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment contract or confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant's
employment or other relationship at any time, with or without Cause.














11







--------------------------------------------------------------------------------




13.3

Issuance of Shares




Notwithstanding any other provision of the Plan or any written instrument
evidencing an Award, the Company shall have no obligation to issue or deliver
any shares of Common Stock under the Plan or make any other distribution of
benefits under the Plan unless the Plan Administrator determines, in its sole
and absolute discretion, acting in good faith, that such issuance, delivery or
distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or similar entity.  The Company may
affix to any Awards or Common Stock issued pursuant to or under the Plan with
such restrictive legends as the Plan Administrator may determine, in its sole
and absolute discretion, to be necessary in order to ensure compliance with any
applicable laws.




The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state securities laws, any shares of Common Stock,
security or interest in a security paid or issued under, or created by, the
Plan, or to continue in effect any such registrations or qualifications if made.
The Company may issue certificates for shares with such legends and subject to
such restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal
and state securities laws.




To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.




13.4

No Rights as a Stockholder




No Award shall entitle the Participant to any cash dividend, voting or other
right of a stockholder unless and until the date of issuance under the Plan of
the shares that are the subject of such Award.




13.5

Compliance With Laws and Regulations




Notwithstanding anything in the Plan to the contrary, the Plan Administrator, in
its sole discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to Participants who are officers
or directors subject to Section 16 of the Exchange Act without so restricting,
limiting or conditioning the Plan with respect to other Participants.
Additionally, in interpreting and applying the provisions of the Plan, any Award
granted as an Incentive Stock Option pursuant to the Plan shall, to the extent
permitted by law, be construed as an "incentive stock option" within the meaning
of Section 422 of the Code.




13.6

Participants in Other Countries




The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of other countries in which the Company or any Related
Company may operate to assure the viability of the benefits from Awards granted
to Participants employed in such countries and to meet the objectives of the
Plan.




13.7

No Trust or Fund




The Plan is intended to constitute an "unfunded" plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.








12







--------------------------------------------------------------------------------




13.8

Severability




If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the Plan
Administrator's determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.




13.9

Choice of Law




The Plan and all determinations made and actions taken pursuant hereto, to the
extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Delaware without giving effect to
principles of conflicts of law.







ARTICLE 14.

EFFECTIVE DATE




14.1

Effective Date of Plan




The effective date is the date on which the Plan is adopted by the Board. If the
stockholders of the Company do not approve the Plan within twelve (12) months
after the Board's adoption of the Plan, any Incentive Stock Options granted
under the Plan will be treated as Non-Qualified Stock Options.













































































13





